I. C. A., section 44-302, requires those desiring to avail themselves of the benefit of the law providing for farm labor liens to file claims "which shall be in substance in accordance with the provisions of section 44-407, so far as the same may be applicable, . . . ." The latter section requires, among other things, that the claim shall "contain a description of the property to be charged with the lien, sufficient for identification, with reasonable certainty, . . . ." The form incorporated in the section calls for a statement as to how the property upon which a lien is claimed is marked and where it is located.
The claim in this case fails to conform to the requirement of the law in that it does not describe the property upon which the lien is claimed, sufficient for identification, nor with reasonable certainty, and does not disclose where the property was at the time the lien was filed. The part of the claim which may be considered an attempt at description is as follows: ". . . . the crop of potatoes which was harvested during the farming season of 1934 on the Northwest Quarter of the Northwest Quarter (NW 1/4 NW 1/4), Section Twenty-two (22), Township Eleven (11) South, of Range Eighteen (18) East of the Boise Meridian, . . . . that the owner or reputed owner of said crop is J. Theodore Robinson, and that said crops are in the possession of W.B. Savage, doing business under the firm name and style of W. B. Savage Produce Company, and Charles Coonrod; . . . ." The only fact stated in the claim in addition to the above, by way of description, is that the crop of potatoes consisted of 290,620 pounds.
Apparently the author of the majority opinion bases the assertions therein to the effect that the claim of lien contains a statement of where the potatoes were when it was filed, and that this case is thereby distinguished fromLinch v. Perrine, 51 Idaho 152, 4 P.2d 353, 81 A.L.R. 355, and Dexter v. Olsen, 40 Wn. 199, 82 P. 286, on the recital that "said crops are in the possession of W. B. Savage, doing business under the firm name and style of W. B. Savage Produce Company, and Charles Coonrod; . . . ." That the statement specifies in whose possession the potatoes were at the *Page 787 
time the claim was filed, but locates neither the potatoes nor their possessors.
No effort was made, in this case, or, if it was made, it was entirely unsuccessful, to describe the property upon which a lien was claimed, sufficiently to identify it. The land on which the potatoes were grown is described with particularity, but the claim of lien shows they had been hauled to market and the location of the market is not stated. If they were sacked, that fact is not disclosed, and if the sacks were marked or branded nothing is said about it. The grade of potatoes is not given, nor is the variety. So far as this claim of lien shows, they may have been sweet potatoes.
One of the purposes of requiring a lien claimant to describe the property on which his lien is claimed, and to state its location at the time the claim is filed, is to give notice to the public that he claims a lien and what he claims it on.
This claim does not conform to the statute and, on authority of Linch v. Perrine, and Dexter v. Olsen, cited in the majority opinion, and many other authorities not cited, the judgment of the trial court should be affirmed.